Citation Nr: 1547941	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-18 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right knee disability as secondary to service-connected disabilities.

2.  Entitlement to service connection for right hip disability as secondary to service-connected disabilities.

3.  Entitlement to service connection for left hip disability as secondary to service-connected disabilities.

4.  Entitlement to service connection for lumbar spine disability as secondary to service-connected disabilities.

5.  Entitlement to a rating greater than 10 percent for postoperative changes of the right distal tibia and fibula with posttraumatic arthritis.

(This remand is issued concurrently with a decision and remand addressing the issues of entitlement to service connection for a left knee disability and a total disability rating for compensation purposes due to individual unemployability by reason of service-connected disability in which the Veteran is not represented.)


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from June 1979 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that continued a 10 percent rating for disability of the right tibia and fibula, and denied service connection for right knee, left hip, right hip, and lumbar spine disability, all as secondary to service-connected disability.  

Thereafter, following a Board decision in January 2014 that denied all of the above-noted claims, the Veteran filed a timely appeal of that decision to the United States Court of Appeals for Veterans Claims, and a January 2015 Memorandum Decision vacated the Board's decision with respect to these claims and remanded them to the Board for further action consistent with the Court's decision.  The attorney who represented the Veteran before the Court and now before VA is representing the Veteran only as to the matters identified on the title page of this remand as noted in the appointment of representation.  Since the attorney does not currently represent the Veteran with respect to two additional issues that require further appellate consideration, those issues are being addressed in a separate decision and remand issued concurrently under the same docket number.


REMAND

In its Memorandum Decision of January 2015, the Court determined that the Board erred when it determined that a March 2013 VA examination and opinion were adequate and substantially complied with January 2013 remand instructions.  More specifically, the Court found that it was unclear to which of the Veteran's service-connected disabilities the March 2013 VA examiner was referring when he concluded that his "service connected condition due to the changes correspond [sic] to the natural aging process and the overweight [sic] that the veteran is suffering since several years with an increase of 100 pounds."  It was also noted that although the March 2013 examiner opined that "there was no aggravation" as "the current findings of degenerative changes are expected for the veteran[']s age and habitus," it was equally unclear whether the examiner was addressing the Veteran's service-connected bimalleolar fracture of the right ankle and service-connected postoperative changes of the right distal tibia and fibula with posttraumatic arthritis.  

The Court therefore determined that it would vacate the Board's decision on this matter and that on remand, the Board was instructed to attempt to obtain and addendum opinion from the examiner who conducted the March 2013 examination that specifically discusses whether the appellant's service-connected bimalleolar fracture of the right ankle and/or service-connected postoperative changes of the right distal tibia and fibula with posttraumatic arthritis caused or aggravated his current right knee disability, bilateral hip disabilities, and lumbar spine disability, in accordance with the January 2013 remand order, or secure an otherwise adequate medical opinion.  Thus, the Board finds that it has no alternative but to remand these issues for the requested development.

Moreover, with respect to the issue of entitlement to a rating in excess of 10 percent for service-connected postoperative changes of the right distal tibia and fibula with posttraumatic arthritis, in addition to finding that the Board provided inadequate reasons and bases as to why extraschedular consideration was not warranted, the results of the March 2013 examination were considered internally inconsistent.  More specifically, the examiner's note that X-rays revealed ankylosis was inconsistent with his conclusion that there was no ankylosis, and that, in turn, caused the record to be otherwise incomplete regarding to what degree, if any, the disability limited plantar flexion or dorsiflexion.  Consequently, further development is also necessary with respect to the Veteran's increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to secure an addendum opinion from the March 2013 VA examiner with respect to whether the Veteran's service-connected bimalleolar fracture of the right ankle or his service-connected postoperative changes of the right distal tibia and fibula with posttraumatic arthritis caused or aggravated current right knee, bilateral hip, and lumbar spine disabilities.  The examiner must review the claims file and must note that review in the report.  If that examiner is unavailable, schedule the Veteran for an examination with an examiner who has not previous examined him.  That examiner should opine whether it is at least as likely as not (50 percent or greater probability) that right knee, bilateral hip, and lumbar spine disabilities are due to or the result of service-connected disability.  That examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that right knee, bilateral hip, and lumbar spine disabilities are aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disability, to include the service-connected bimalleolar fracture of the right ankle and/or that service-connected postoperative changes of the right distal tibia and fibula with posttraumatic arthritis.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in a written report.

2.  With respect to the service-connected postoperative changes of the right distal tibia and fibula with posttraumatic arthritis, schedule the Veteran for a VA examination to determine the current nature and extent of the disability.  The examiner must review the claims file and should note that review in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information: 

(a) Set forth all current complaints, findings and diagnoses pertaining to postoperative changes of the right distal tibia and fibula with posttraumatic arthritis. 

(b) Provide ranges of motion of the right ankle, if any, in degrees.  Specifically make a finding as to whether the ankle is ankylosed.  If the ankle is ankylosed, indicate the findings that support such a conclusion.

(c) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during any flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should also be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  That determination should be portrayed in terms of the degree of additional range of motion loss.  The examiner should state what impact, if any, the Veteran's disability has on his employment and daily living.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

